DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant's arguments filed 07/22/22 have been fully considered but they are not persuasive. See argument below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,7,8,11-12,17,18,21,22,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al. (US 20100179228; 07/15/2010).
Vermeer et al. at abstract and paragraphs 77-88 teach that penetrants can be added to compositions comprising oil surfactants, ammonium salts and agrochemicals. The penetrants that can be added to the composition are “


    PNG
    media_image1.png
    587
    631
    media_image1.png
    Greyscale
”.
Note that R’ can be H and alkyl allowing for both the instant hydroxy-capped aliphatic ethoxylate compound of instant Ia as well as the non-hydroxy-capped aliphatic ethoxylate compound of formula Ib to present in the composition. Vermeer et al. at paragraphs 17,37 teach that the composition can exist as an oil-based suspension. Vermeer et al. at paragraphs 183,207-214 teach that the agrochemical can be pesticides, especially tembotrione in a quantity of 0.5g/l. Vermeer et al. do not specifically teach the combination of penetrants where both R’ can H and alkyl are present in the same composition. However, from the teaching at paragraphs 77-88 it is suggested that both could be included in the same agrochemical composition rendering it obvious to combine the two penetrants. This suggestion by Vermeer et al. would render obvious at least the two components being used in a 1:1. Vermeer et al. teach that 0.5g/l pesticide(tembotrione,agrochemical) would show needed efficacy. The instant claims recite 50g/l to 600g/l agrochemical far more than the 0.5g/l agrochemical recited in Vermeer et al. Applicants have not demonstrated the criticality of using high pesticide quantity of 50g/l to 600g/l agrochemical when the prior art teaches that the much lower quantity 0.5g/l agrochemical is sufficient. In the absence of a showing of the benefit of the higher 50g/l to 600g/l agrochemical quantity over the lower 0.5g/l quantity agrochemical taught by Vermeer et al., it would not be favorable to use more active ingredient due to costly expenses and hazards associated with using more of it. Vermeer et al. are silent to the g/l amounts of hydroxy-capped aliphatic ethoxylate suggesting that any g/l amount of hydroxy-capped aliphatic ethoxylate would have been obvious to use in the absence of unexpected results for the instantly claimed amounts of 100g/l to 600g/l hydroxy-capped aliphatic ethoxylate. With respect to claim 7 Vermeer et al. paragraphs 83,88 teach a chain of 20 EO groups for [EO]na in claim 7. With respect to claims 17,18 Vermeer et al. paragraphs 80,83,88 teach a hexyl group for R’ in claims 17,18. Vermeer et al. teaching at paragraphs 77-88 suggest a combination reading on claim 26. As indicated above Vermeer et al. suggest a combination of instant ii and iii above which would lead to a ratio of ii:iii. However, Vermeer et al. do not teach instant ratio range of ii:iii being 3:1 to 1:3 w/w as claimed. In the absence of unexpected data for the whole ratio range Vermeer et al. renders instant ratio obvious since Vermeer et al.’s teaching would suggest the combination of ii and iii resulting in some ratio of ii and iii recited in the instant claims. Vermeer et al. do not teach instant concentration of ii and iii ranging from 20 to 40% w/w as claimed. In the absence of unexpected data for the 20 to 40% w/w combination ii +iii in the claimed concentration range, Vermeer et al. renders instant concentration range obvious since Vermeer et al.’s teaching would suggest a combined concentration for the combination of ii and iii.

Response to Applicant Arguments
Applicant states, “The Examiner acknowledges, however, that Vermeer does not disclose “the combination of penetrants where both R’ can [be] H and alkyl are present in the same composition.” Office Action, at 4. Nevertheless, the Examiner contends that paragraphs [0077]-[0088] of Vermeer suggest both penetrants could be present in the same composition.” The Examiner maintains the position that the combination of penetrants where both R’ for formula II in paragraph 83 can be H and alkyl are present in the same composition. Vermeer at paragraph uses the term, “ penetrant surfactants” suggesting a combination of penetrants in a single composition. Furthermore all the penetrant surfactants taught in Vermeer have the same utility. It is obvious to combine ingredients of the same utility. Therefore, although Vermeer does not explicitly exemplify the combination of their taught uncapped and capped penetrants, it would have been obvious to combine their taught uncapped and capped penetrants since all their taught uncapped and capped penetrants have the same utility individually of enhancing the penetration of the agrochemical(paragraph 76 of Vermeer). 
Applicant further argues, “In fact, “[s]urprisingly, it has now been found that a blend capped and uncapped surfactants may overcome not only the gelation problem experienced with the normally used uncapped surfactant but also the turbidity problems experienced with capped surfactants.” Specification page 1, lines 30-32. This is supported by the Examples on pages 7-32 of the Specification as filed.” The Examiner argues that the rejected claims recite nothing relating to the presence of capped surfactant in the instant claims would overcome the gelation problems and turbidity problems, therefore, no patentable weight is given to this argument. In addition, there is no exemplification that the presence of  Ra C8-20 alkyl capped surfactant in the composition would overcome the gelation problems and turbidity problems.

Restriction/Election Status
The restriction/election requirement comprising:

    PNG
    media_image2.png
    89
    466
    media_image2.png
    Greyscale

Is allowable.
Claim Objection
Claims 6,9-10,13-16,19-20,23-24 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616